Citation Nr: 0002065	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active naval service from April 1944 to June 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) from a Department of Veterans Affairs (VA) Oakland 
Regional Office (RO) April 1997 rating decision which denied 
a request to reopen a claim of service connection for a 
respiratory disability.


REMAND

Subsequent to the last supplemental statement of the case 
issued in November 1998, a statement from the veteran and a 
computer printout were associated with the claims folder.  
The foregoing were furnished in conjunction with testimony 
provided at a video conference hearing in September 1999.  
The RO has not yet issued another supplemental statement of 
the case in connection with this pertinent evidence of record 
in this case.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (1999).

In June 1986, the RO denied the veteran's claim of service 
connection for a respiratory disability.  In denying service 
connection, the RO indicated that the veteran's service 
medical records were negative for asthma and showed treatment 
for acute bronchitis which resolved.  She contends that she 
has a respiratory disability of service origin, and she 
maintains that she has submitted new and material evidence to 
warrant reopening of her claim of service connection for a 
respiratory disability.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
This definition was recently endorsed by the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).

By May 1997 statement, the veteran's sister indicated that 
the veteran had incurred bronchial asthma during her naval 
service.

At the September 1999 video conference hearing, the veteran 
testified that she was treated for respiratory problems in 
service at Coronado Island, that a military doctor advised 
her that the ocean air was not good for her, and she was 
transferred to the Naval Ordnance Testing Station at China 
Lake, California, because of the dryer climate there.  She 
reported that she continued to have problems with bronchitis, 
causing her service discharge, and that she now had asthma.

At the hearing in September 1999, a county veterans service 
representative indicated that he had known the veteran since 
approximately 1996.  He stated that he helped her in 
connection with her claim by speaking to a "John Castle 
(VAMC 5243)" who reportedly located at a records repository 
in San Bruno the veteran's records of treatment at the Fresno 
VA Hospital, dating back to 1953.  If available, such records 
could be pertinent to this claim.  

In this case, the Board is required to satisfy a pre-duty-to-
assist requirement imposed pursuant to Bell v. Derwinski, 2 
Vet. App. 611 (1992) (per curiam) (records in constructive 
possession of VA). 

In view of the foregoing, the case is REMANDED for the 
following development:

1.  The RO should contact John Castle (or 
another similarly situated individual, if 
he is unavailable) at the Fresno VA 
Medical Center (MC) and request that 
copies of any clinical records be 
provided relative to the treatment of the 
veteran's respiratory disability, dating 
back to 1953 or earlier.  If such 
information is unavailable at the Fresno 
VAMC, the RO should request copies of all 
records identified by the veteran and her 
representative at the September 1999 
hearing from the records depository in 
San Bruno for association with the claims 
folder.

2.  After the above development has been 
completed, the RO should review the 
record to ensure compliance with this 
remand.  If any development requested 
above has not been furnished, or 
additional development is deemed 
warranted, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Thereafter, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for a 
respiratory disability.  

If the benefit sought on appeal is not granted, the veteran 
and her representative should be provided another 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 

